         Case 2:13-cr-00120-APG-GWF Document 269 Filed 02/02/21 Page 1 of 2




 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                               Case No.: 2:13-cr-00120-APG-GWF

 4          Plaintiff                                 Order Denying Motion for Reconsideration

 5 v.                                                                  [ECF No. 264]

 6 MICHAEL SANCLEMENTE,

 7          Defendant

 8         I previously denied defendant Michael Sanclemente’s pro se motion to reduce the amount

 9 of restitution he must pay. ECF No. 264. Sanclemente’s newly retained counsel, Terrence

10 Jackson, moves to reconsider that decision. ECF No. 266.

11         Mr. Jackson argues that his “brief review of the law of restitution in federal court

12 suggests that although the [court] generally has wide discretion in deciding what restitution

13 should be awarded, there are many complexities which may exist in the law . . . such that a

14 layman, like [Sanclemente], could not effectively argue for a reduction of his” restitution

15 amount. Id. at 2. Mr. Jackson does not explain what those “complexities” are and why they

16 should cause me to change my mind.

17         In his Reply, Mr. Jackson “submits he will be able to show particular facts at an

18 evidentiary hearing that will establish the restitution imposed was excessive and manifestly

19 unjust.” ECF No. 268 at 1. The only fact he refers to is that Sanclemente was in custody during

20 the period when some of the victims were injured by Sanclemente’s co-conspirators.

21         “Reconsideration is appropriate if the district court (1) is presented with newly

22 discovered evidence, (2) committed clear error or the initial decision was manifestly unjust, or

23 (3) if there is an intervening change in controlling law.” School Dist. No. 1J v. ACandS, Inc., 5
         Case 2:13-cr-00120-APG-GWF Document 269 Filed 02/02/21 Page 2 of 2




 1 F.3d 1255, 1263 (9th Cir. 1993). Although Mr. Jackson argues that the restitution amount is

 2 manifestly unjust, he fails to offer any legal authority showing why Sanclemente should not be

 3 held liable to pay restitution for the damages inflicted by him and his co-conspirators. A

 4 stronger showing—both legally and factually—is required before I will entertain reconsideration

 5 and an evidentiary hearing.

 6         Out of an abundance of caution, I will permit Mr. Jackson to file a new motion for

 7 reconsideration, if he has sufficient legal and factual bases to support it. If so, he must address

 8 the legal arguments raised in the Government’s opposition to the present motion (ECF No. 267).

 9         I THEREFORE ORDER that defendant Michael Sanclemente’s motion for

10 reconsideration (ECF No. 266) is denied without prejudice.

11         DATED this 2nd day of February, 2021.

12

13
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23



                                                     2
